Name: Commission Regulation (EEC) No 1975/80 of 25 July 1980 amending for the seventh time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7 . 80 Official Journal of the European Communities No L 192/21 COMMISSION REGULATION (EEC) No 1975/80 of 25 July 1980 amending for the seventh time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 11 (5) thereof, Whereas, pursuant to Article 10 ( 1 ) of Commission Regulation (EEC) No 557/79 (3), as last amended by Regulation (EEC) No 1551 /80 (4), every olive oil pack ­ aging plant must submit its application for consump ­ tion aid before the end of each month in respect of the quantities which left that undertaking during the preceding month ; whereas this period has proved too short for certain undertakings ; whereas it should there ­ fore be extended ; Whereas Article 13 of the said Regulation sets out detailed rules for the application of the system relating to the security to be lodged at the time of release of the olive oil into free circulation ; whereas, in the case of non-edible olive oil, the amount of the security is reduced according to the quality and origin of the oil ; whereas this system has led to certain diffi ­ culties in refunding the security ; whereas, in order to avoid such difficulties, it is necessary to amend the system by providing that the security in respect of non-edible oils should be lodged on the basis of the quantity of edible oil which may be obtained from imported oils and to specify a single rate of security for oil originating in all countries other than Tunisia, Turkey, Greece and Morocco ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 557/79 is amended as follows : 1 . Article 10 ( 1 ) is replaced by the following : ' 1 . Without prejudice to the second subpara ­ graph of Article 6 (2) of Regulation (EEC) No 3089/78, every application for aid shall relate to the total quantity of olive oil which left the pack ­ aging plant during a given month. Each applica ­ tion shall be submitted no later than the end of the second month following that to which the applica ­ tion refers . Each application shall concern at least 15 tonnes.' 2. Article 13 is replaced by the following : 'Article 13 1 . The release into free circulation of olive oil falling within subheading 15.07 A of the Common Customs Tariff, excluding olive oils falling within subheadings 15.07 A I a) and 15.07 A II put up in immediate packagings of a net content of not more than five litres, shall be subject to the production of proof that the security referred to in Article 9 of Regulation (EEC) No 3089/78 has been lodged. However, during the period 4 July to 31 October 1980, only olive oils falling within subheadings 15.07 Ala) and 15.07 A II of the Common Customs Tariff, put up in immediate packagings of a net content of not more than one litre, shall be exempt from the requirements to lodge security. 2. The security shall be equal to the amount of the consumption aid paid to the beneficiary. It shall be lodged in respect of the totality of the quantity of olive oil to be imported. However : (a) as regards olive oils falling within subheading 15.07 A I b) of the Common Customs Tariff originating in and transported directly from the following countries to the Community, the quantity in respect of which the security is to be lodged shall be equal :  in the case of Tunisia and Turkey, to 86 %,  in the case of Greece and Morocco, to 89 % ,  in the case of other countries, to 97 % of the total quantity to be imported. (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2 ) OJ No L 186, 19 7. 1980, p. 1 . ( J ) OJ No L 73. 24 . 3 . 1979 . p. 13 . (4 ) OJ No L 153. 21 6 . 1980 , p. 21 . No L 192/22 Official Journal of the European Communities 26. 7 . 80 in Article 14 ( 1 ) (b), the quantity in respect of which the security shall be released shall be equal to 86 and 78 % respectively of the quantity shown on the certificate. Where the time limit referred to above is not complied with , 10 % of the security shall be forfeit for each month's delay in producing the certificate. Where the conditions laid down in this Article are satisfied in respect of part only of the oil concerned, the security shall be released in propor ­ tion to the quantity in respect of which they are satisfied.' (b) as regards olive oil falling within subheading 15.07 A I c) of the Common Customs Tariff, the quantity in respect of which the security is to be lodged shall be equal to 78 % of the total quantity to be imported . 3 . This security shall be lodged, at the option of the applicant, in cash or in the form of a guarantee given by an establishment satisfying the require ­ ments laid down by the Member State with which the security is lodged. 4. The security shall be released on presentation, save in cases of force majeure, within nine months of the date of release into free circulation, of the original copy of the certificate referred to in Article 14 (3) in respect of the quantity which that certifi ­ cate shows to have been rendered ineligible for consumption aid. However, as regards the export of olive oil of subheading 15.07 A I b) or 15.07 A I c) referred to Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding ir. its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1980 . For the Commission Finn GUNDELACH Vice-President